257 F.2d 816
TIMES-JOURNAL PUBLISHING COMPANY, an Oklahoma corporation,v.UNITED STATES of America.
No. 5922.
United States Court of Appeals Tenth Circuit.
July 28, 1958.

Johnson, Tomerlin & High, Oklahoma City, Okl., for appellant.
Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson, Atty., Department of Justice, Washington, D.C., and Paul W. Cress, U.S. Atty., and Leonard L. Ralston, Asst. U.S. Atty., Oklahoma City, Okl., for appellee.
Before BRATTON, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties.